                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        NO. 7:09-CR-9-FL-1

 UNITED STATES OF AMERICA,                       )
                                                 )
           v.                                    )
                                                 )                       ORDER
 WINDELL NORWOOD HICKS,                          )
                                                 )
                         Defendant.              )


       This matter is before the court on defendant’s motion for reduction of sentence pursuant to

the First Step Act of 2018, (DE 170). The government responded in opposition and in this posture

the issues raised are ripe for ruling. For the reasons that follow, the court grants in part and denies

in part defendant’s motion.

                                         BACKGROUND

       On October 5, 2009, defendant pleaded guilty to conspiracy to possess with intent to

distribute and distribution of more than 50 grams of cocaine base, a quantity of cocaine, and more

than 100 grams of heroin, in violation of 21 U.S.C. § 846. The court held defendant’s sentencing

hearing on February 11, 2010. The court found the readily provable drug weight attributable to

defendant was between 3,000 and 10,000 kilograms of marijuana equivalency. Defendant’s base

offense level also was increased two levels because he possessed a firearm during a drug

trafficking offense. With criminal history category IV, defendant’s advisory Guidelines range

was 151 to 181 months’ imprisonment. The court ultimately sentenced defendant to 161 months’

imprisonment and five years’ supervised release, which represented a sentence at the low end of

the Guidelines range.




          Case 7:09-cr-00009-FL Document 174 Filed 05/05/20 Page 1 of 4
                                    COURT’S DISCUSSION

       On August 3, 2010, Congress enacted and the President signed into law the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The Fair Sentencing Act increased the

threshold quantity of cocaine base that triggers 21 U.S.C. § 841(b)(1)(A)(iii)’s 10-year to life term

from 50 grams to 280 grams, and the quantity for § 841(b)(1)(B)(iii)’s 5 to 40-year term from 5

grams to 28 grams (but under 280 grams). Fair Sentencing Act § 2(a), 124 Stat. at 2372. The

statute also eliminated the mandatory minimum sentence for possession of a quantity of cocaine

base. Id. § 3. The Fair Sentencing Act, however, did not apply retroactively to defendants

sentenced before August 3, 2010. See United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013);

United States v. Bullard, 645 F.3d 237, 249 (4th Cir. 2011).

       The First Step Act of 2018 (“First Step Act”) makes the provisions of the Fair Sentencing

Act described above retroactively applicable to defendants sentenced before August 3, 2010. Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222. Section 404 of the First Step Act provides that “[a]

court that imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered

offense was committed.” Id. § 404(b). The term “covered offense” means “a violation of a

Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act . . . that was committed before August 3, 2010.” Id. § 404(a).

       The court has discretion to deny relief under the Act even if the defendant meets the

eligibility criteria. Id. § 404(c). Finally, the court may not impose a reduced sentence for

defendants whose sentences previously were imposed or reduced in accordance with the Fair

Sentencing Act, or if the defendant previously moved for relief under the First Step Act and the

court denied motion on the merits. Id.

                                                 2



          Case 7:09-cr-00009-FL Document 174 Filed 05/05/20 Page 2 of 4
       Here, defendant is eligible for relief under the First Step Act because he was sentenced

prior to August 3, 2010, and the statutory penalties for his offense of conviction – conspiracy to

distribute 50 grams or more of cocaine base – were modified by section two of the Fair Sentencing

Act. See id. § 404(b); Fair Sentencing Act § 2(a), 124 Stat. at 2372. Under the revised statutory

penalties, defendant faced a mandatory minimum of five years’ imprisonment, up to a statutory

maximum of 40 years. See 21 U.S.C. § 841(b)(1)(B) (2012); (Modification to Presentence Report

(DE 173)).

       The court, however, declines to reduce the custodial term of imprisonment in these

circumstances. As reflected in defendant’s presentence report, defendant was responsible for

distributing a large quantity of heroin and cocaine, and he possessed a firearm during the

commission of the offense. Even in the absence of direct violence, possessing a firearm in

connection with drug trafficking activities is a serious offense that presents substantial public

safety concerns. Defendant also committed the offense after sustaining state convictions for

possession with intent to sell and deliver marijuana, carrying a concealed weapon, possession of

cocaine, and possession of a firearm by a felon. Furthermore, the revised statutory penalties have

no impact on defendant’s Guidelines range.

       The court has considered defendant’s post-sentencing conduct, which includes one

disciplinary infraction for possessing drugs or alcohol in 2016. Otherwise, he has maintained

clear conduct while in custody. Defendant also has taken numerous educational and vocational

training courses. While the court commends defendant for his record of achievement in custody,

the court finds defendant’s post-sentencing conduct does not justify reducing defendant’s custodial

sentence in light of the offense conduct and other issues discussed above.



                                                3



          Case 7:09-cr-00009-FL Document 174 Filed 05/05/20 Page 3 of 4
       Finally, application of the Fair Sentencing Act permits the court to reduce defendant’s

supervised release term to four years. Where the court imposed the minimum term of supervised

release at defendant’s original sentencing, the court agrees that corresponding reduction is

appropriate.

                                        CONCLUSION

       Based on the foregoing, the court GRANTS IN PART and DENIES IN PART defendant’s

motion for reduction of sentence under the First Step Act, (DE 170). The motion is granted to the

extent defendant requests reduced term of supervised release, and denied in all other respects.

The February 11, 2010, judgment is amended to reflect that defendant shall be placed on

supervised release for a term of four years following his release from custody. Except as

expressly modified herein, defendant’s February 11, 2010, judgment remain in effect.

       SO ORDERED, this the 5th day of May, 2020.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               4



          Case 7:09-cr-00009-FL Document 174 Filed 05/05/20 Page 4 of 4
